Chief Justice BENDER,
dissenting.
1 28 The majority holds that the trial court did not abuse its discretion by ruling that under the rape shield statute, section 18-3-407, C.R.S. (2011), undisputed evidence of sexual assaults of the child-victim by another person that occurred during the same time period and in a similar manner as the assaults alleged to have been committed by Pierson is not admissible to show the source of the child-viectim's precocious sexual knowledge. The majority holds that this is so even where the prosecutor's theory of the case, as suggested in his opening statement and then explicitly stated his rebuttal closing argument, was that the victim could only have falsified her claims if she had "the most incredible imagination of any child on the face of this earth." I disagree with the majority because my review of the record *1223reveals that the trial court abused its diseretion by improperly applying section 18-3-407(2)(e).
¶ 24 This erroneous evidentiary ruling violated Pierson's constitutional rights to a meaningful defense and to rebut and to confront the People's witnesses. In addition, on the record before us, there is no indication that the trial court considered Pierson's argument that the evidence of the cousin's concurrent and similar sexual abuse of the child-victim was "relevant to a material issue." § 18-3-407(2)(e). The trial court failed to state what prejudicial effect this testimony might have and did not balance these interests against the testimony's probative value. Hence, I respectfully dissent.
I.
25 The child-victim reported that Pierson had sexually assaulted her on several occasions, primarily by putting his hands down her pants and touching her vagina. She stated that his touching her vagina felt painful like a crab pinching. She also described an incident in which Pierson allegedly pulled down his own pants and made her touch his penis.
T26 Initially, the child-victim denied having ever been sexually assaulted by anyone aside from Pierson. However, in later discussions with the victim after the initiation of this case, the prosecutors reported that the victim revealed that she had been sexually assaulted by her fifteen-year-old male cousin before, during, and after the time period that she was allegedly assaulted by Pierson, with the most recent assault occurring after Pier-son was arrested. Her description of the assaults by her cousin was markedly similar to her description of the alleged assaults by Pierson. She reported that her cousin had put his hand down her pants and touched her vagina. She described his touching her as feeling like something was pinching her. The victim's cousin admitted to police that he sexually assaulted the victim on at least five occasions. He described the five separate sexual assaults in great detail, which was consistent with the victim's description of the assaults. His description of the assaults included the cousin putting his hand down her pants and touching her vagina. Both exposed their genitals to one another. In addition, the victim touched his penis.
¶ 27 Pierson sought to introduce evidence of the cousin's assault to show that the victim had falsely reported that she had never previously been sexually assaulted, to show an alternate source of the victim's precocious sexual knowledge, and to impeach the victim and her mother. The trial court denied Pier-son's request to introduce the uncontroverted evidence of the cousin's sexual assaults of the victim. The trial court's analysis was limited; the court stated: "under the circumstances of this case ... paragraph (2) of [the rape shield] statute[ ] does not allow for the admission of the proffered evidence." As a result of this ruling, the trial court also denied Pierson's request to introduce the evi-denee of the victim's assault by her cousin to impeach the victim's statement that she was telling the truth in her first police interview, when she stated that she had not previously been assaulted, and to impeach the victim's mother, who stated that the victim had never had the opportunity to view male genitals before.1
¶ 28 The prosecutor repeatedly argued to the jury that the victim's allegations should be believed because of the "significant" and "sensory" details she provided about the assaults. The prosecutor emphasized in his rebuttal closing argument that it would require "the most incredible imagination of any child on the face of this earth" for an eight-year-old child to fabricate the details of these sexual assaults.
¶ 29 My reading of the record fails to support the majority's statement that the victim could have gained this knowledge through "interact[ing] with other children" and coming into contact "with television or other forms of media entertainment." Maj. op. at 120. I find no testimony to support these statements. In addition, the victim's *1224mother testified that the victim had never been exposed to an adult male's genitals. Hence, I conclude that Pierson could only rebut both the prosecution's theory and impeach the victim and her mother with evidence of the concurrent sexual assaults by the victim's fifteen-year-old cousin.2
IL.
¶ 30 The majority states that withholding evidence of the cousin's sexual abuse of the child-victim did not foreclose Pierson's theory of an alternative source of precocious sexual knowledge because the jury could have reasonably concluded that an eight-year-old child would be able to vividly describe the acts that she accused Pierson of committing irrespective of whether she had actually been the victim of such abuse. See id. at ¶ 19. Although the majority admits that "to the extent such evidence of sexual abuse by someone other than the defendant could provide a potential source for that [precocious sexual] knowledge, ... it would necessarily have some probative worth," it nevertheless concludes that this evidence is not sufficiently probative. Id. at ¶17 (emphasis added). Absent case law support, the majority concludes that any probative value that could be derived from evidence of the concurrent and similar pattern of sexual assault by the cousin is minimized by the fact that an eight-year-old child-victim would likely be able to describe the acts committed against her even if she had never been a sexual assault victim. Id. at ¶¶18-19. The majority reaches this conclusion by reasoning that because an eight-year-old child can be presumed to have "come in (sic) contact with television or other forms of media entertainment" that the ability of the victim in this case to describe, in graphic detail, both a sexually aroused adult male and a series of pedophilic fondlings had no bearing on the jury's determination of innocence or guilt. Id. at ¶ 20.
¶ 31 The majority's reasoning is at odds with decisions from other jurisdictions. People v. Morse, 281 Mich.App. 424, 586 N.W.2d 555, 555 (1998) (holding that the rape shield statute did not bar evidence of prior sexual assault on the victim because "if the jury is not allowed to learn of the [prior sexual] offenses against [the child-victim], then the jury will inevitably conclude that the [child-victim's] highly age-inappropriate sexual knowledge could only come from defendant having committed such acts" (emphasis original)); see also LaJoie v. Thompson, 217 F.3d 663 (9th Cir.2000) (same); State v. Pulizzamo, 155 Wis.2d 633, 456 N.W.2d 325 (1990) (same); State v. Rolon, 257 Conn. 156, 777 A2d 604 (2001) (same); State v. Lujan, 192 Ariz. 448, 967 P.2d 123 (1998) (same); People v. Hill, 289 Ill.App.3d 859, 225 Ill.Dec. 244, 683 N.E.2d 188 (1997) (same); State v. Warren, 711 A.2d 851 (Me.1998) (same); State v. Budis, 125 N.J. 519, 593 A.2d 784 (1991) (same); State v. Grovenstein, 340 S.C. 210, 530 S.E.2d 406 (S.C.App.2000) (same); Commonwealth v. Ruffen, 399 Mass. 811, 507 N.E.2d 684 (1987) (same); Summitt v. State, 101 Nev. 159, 697 P.2d 1374 (1985); State v. Baker, 127 N.H. 801, 508 A.2d 1059 (1986) (same); People v. Ruiz, 71 A.D.2d 569, 418 N.Y.S.2d 402 (N.Y.Sup.Ct.1979) (same); Grant v. Demskie, 75 F.Supp.2d 201 (S.D.N.Y.1999) (same).3
¶ 32 I agree with the reasoning of these other jurisdictions. I believe that a reason*1225able juror would necessarily conclude that an eight-year-old child could not possibly de-seribe these acts in such graphic detail if she had not been the victim of sexual abuse. People v. Bowers, 801 P.2d 511, 533 (Colo.1990) (Rovira, C.J., concurring in part and dissenting in part) ("Psychologists and social workers specializing in child psychology have agreed that a child's precocious knowledge of sexual acts and sexual anatomy, even more than posttraumatic stress symptoms, strongly suggests that the child has been sexually abused."). To conclude otherwise would require a juror to decide that, in the words of the prosecution, "[the victim] has the most incredible imagination of any child on the face of this earth." To me, the obvious inference that a juror would draw from the vie-tim's description of the events is that she was in fact the victim of sexual abuse.
¶ 33 Of course, in the present case, we know that there is sadly little doubt that the child-victim was subjected to repeated sexual abuse by her cousin, which involved conduct that was nearly identical to the accusation against Pierson. Accordingly, we know that the detail and clarity with which the child-victim described Pierson's assault may have been informed by similar interactions with her cousin during the very same timeframe. The jury, however, did not have this information and thus was left to decide whether "[the victim] has the most incredible imagination of any child on the face of this earth" or Pierson was guilty. It is highly likely that the jury relied upon the unavoidable inference that the child-vietim could not possibly know about the events which she so graphically described were it not for Pierson's unlawful conduct. Accordingly, the evidence of the cousin's concurrent and similar sexual assault on the child victim was substantially probative and the trial court's exclusion of this evidence denied Pierson the ability to present a possible alternative source of her sexual knowledge. People v. Saiz, 32 P.3d 441, 446 (Colo.2001) ("The probative worth of any particular bit of evidence is affected by the scarcity or abundance of other evidence on the same point.").
¶ 34 Finally, I disagree with the majority's suggestion that Pierson should have presented expert testimony regarding the expected sexual sophistication of an eight-year-old child. Maj. op. at ¶ 18. The notion that expert testimony is necessary and sufficient to establish the admissibility of a victim's precocious sexual knowledge is unsupported by case law. I am not aware of any such requirement in practice. In my view, for proof of the precocious sexual knowledge of a victim to be relevant, expert testimony is not required. I also note that Pierson offered to present evidence at a motions hearing but that the trial court ruled on his motion solely on the basis of his uncontested offer of proof.
T35 Given the similarity of the sexual abuse perpetrated by the child-viectim's cousin and the conduct that she accused Pierson of during the same time period, I believe that the trial court violated Pierson's constitutional rights to a meaningful defense and to confront the witnesses against him by refusing to admit evidence of the cousin's admitted sexual abuse. People v. Salazar, 2012 CO 20, ¶ 17, 272 P.3d 1067 ("The Constitution guarantees a criminal defendant a meaningful opportunity to present a complete defense."). Such a constitutional violation nee-essarily amounts to an abuse of discretion. Hence, I respectfully dissent.

. It was undisputed that the victim's mother was aware of at least one incident where the victim's cousin exposed himself to the victim prior to the time that she was questioned as to whether the victim had previously seen male genitals.


. My reading of the record does not support the majority's suggestion that, absent expert testimony to the contrary, an eight-year-old child's ability to describe an adult male's genitals is not indicative of precocious sexual knowledge. See maj. op. at ¶¶18-20. Rather, the forensic interviewer of the victim, experienced in interviewing minor victims of sexual assault, suggested by her testimony at trial that based on her experience, eight-year-old children are generally expected not to be "familiar with that part of the body." The prosecutor did not dispute the presumption that it is unusual for an eight-year-old girl to have explicit knowledge of the male anatomy. He argued that, absent being sexually assaulted, an eight-year-old child would have to have an "incredible imagination" or be carefully coached by her parents to have the knowledge that the victim in this case possessed.


. In my view, the five-part test adopted by the Wisconsin Supreme Court in Pulizzano strikes an appropriate balance between the potential prejudice that the rape shield law seeks to protect against and the constitutional interests of a defendant in establishing an alternative potential source for a child-victim's uncharacteristically mature sexual knowledge. The Pulizzano court held that such evidence is only admissible if the defendant's offer of proof exhibits: "(1) that the prior acts clearly occurred; (2) that the acts closely resembled those of the present case; (3) that the prior act is clearly relevant to a material *1225issue; (4) that the evidence is necessary to the defendant's case; and (5) that the probative value of the evidence outweighs its prejudicial effect." 456 N.W.2d at 335. Here, Pierson's offer of proof contained facts establishing each of these factors.